 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 139 
In the House of Representatives, U. S.,

February 13, 2009
 
RESOLUTION 
Commemorating the life and legacy of President Abraham Lincoln on the bicentennial of his birth. 
 
 
Whereas Abraham Lincoln was born on February 12, 1809, to modest means, in a one-room log cabin in Kentucky; 
Whereas Abraham Lincoln spent his childhood in Indiana, and, despite having less than a year of formal schooling, developed an avid love of reading and learning; 
Whereas Abraham Lincoln arrived in Illinois at the age of 21; 
Whereas, while living in Illinois, Abraham Lincoln met and married his wife, Mary Todd Lincoln, built a successful legal practice, served in the State legislature of Illinois, was elected to Congress, and participated in the famous Lincoln-Douglas debates; 
Whereas Abraham Lincoln left Illinois 4 months after being elected President of the United States in 1860; 
Whereas Abraham Lincoln was the first member of the Republican party elected President of the United States and helped build the Republican party into a strong national organization; 
Whereas, after his election and the secession of the southern States, Abraham Lincoln steered the United States through the most profound moral and political crisis, and the bloodiest war, in the history of the Nation; 
Whereas, by helping to preserve the Union and by holding a national election, as scheduled, during a civil war, Abraham Lincoln reaffirmed the commitment of the people of the United States to majority rule and democracy; 
Whereas the Emancipation Proclamation signed by Abraham Lincoln declared that slaves within the Confederacy would be forever free and welcomed more than 200,000 African-American soldiers and sailors into the Armed Forces of the Union; 
Whereas the Emancipation Proclamation signed by Abraham Lincoln fundamentally transformed the Civil War from a battle for political unity to a moral fight for freedom; 
Whereas the faith Abraham Lincoln had in democracy was strong, even after the bloodiest battle of the war at Gettysburg; 
Whereas the inspiring words spoken by Abraham Lincoln at Gettysburg still resonate today: that these dead shall not have died in vain; that this nation, under God, shall have a new birth of freedom; and that government of the people, by the people, for the people, shall not perish from the earth; 
Whereas Abraham Lincoln was powerfully committed to unity, turning rivals into allies within his own Cabinet and welcoming the defeated Confederacy back into the Union with characteristic generosity, with malice toward none; with charity for all; 
Whereas Abraham Lincoln became the first President of the United States to be assassinated, days after giving a speech promoting voting rights for African-Americans; 
Whereas, through his opposition to slavery, Abraham Lincoln set the United States on a path toward resolving the tension between the ideals of liberty and justice for all espoused by the Founders of the United States and the ignoble practice of slavery, and redefined what it meant to be a citizen of the United States; 
Whereas, in his commitment to unity, Abraham Lincoln did more than simply abolish slavery; he ensured that the promise that all men are created equal was an inheritance to be shared by all people of the United States; 
Whereas the story of Abraham Lincoln and the example of his life, including his inspiring rise from humble origins to the highest office of the land and his decisive leadership through the most harrowing time in the history of the United States, continues to bring hope and inspiration to millions in the United States and around the world, making him one of the greatest Presidents and humanitarians in history; and 
Whereas February 12, 2009, marks the bicentennial of the birth of Abraham Lincoln: Now, therefore, be it  
 
That the House of Representatives— 
(1)commemorates the bicentennial of the birth of President Abraham Lincoln; 
(2)recognizes and echoes the commitment of Abraham Lincoln to what he called the unfinished work of unity and harmony in the United States; and 
(3)encourages the people of the United States to recommit to fulfilling the vision of Abraham Lincoln of equal rights for all. 
 
Lorraine C. Miller,Clerk.
